Citation Nr: 1522047	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for hypertension.

2.  Entitlement to service connection for nonischemic cardiomyopathy, also claimed as an enlarged heart, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Nonischemic Cardiomyopathy

The Veteran contends that his currently diagnosed ischemic heart disease developed as a result of his service-connected hypertension.

The Veteran was afforded a VA examination in response to his claim in May 2011.  The examiner opined that the Veteran's nonischemic cardiomyopathy was less likely as not caused by or the result of his service connected hypertension.  The rationale was that this type of heart disease is not caused by hypertension.  Notwithstanding the examiner's opinion, the Board notes that the Veteran has submitted an article entitled, "Heart and Artery Damage and High Blood Pressure," which suggests that there is a correlation between high blood pressure and heart disease.  Specifically, the article discusses the harmful consequences for your arteries and heart, due to high blood pressure.  In addition, further internet research indicates that over time, uncontrolled high blood pressure weakens the heart muscle and causes cardiomyopathy.  Therefore, the Board finds that the May 2011 VA examiner's opinion is based on an inaccurate factual premise, and as such, is inadequate for evaluation purposes.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and also describes the disability in sufficient detail); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).

In a December 2013 statement, the Veteran's private physician stated that the Veteran had a known cardiomyopathy since 2005, and at the time that his diagnosis was made, he was not known to have coronary artery disease and he had several tests to exclude this.  He opined that the exact etiology of the Veteran's nonischemic cardiomyopathy is not known with certainty, but certainly his hypertension may have played a role in the development of the disease.  See December 2013 statement from J.M.R., MD.  However, the physician did not indicate that he had reviewed the Veteran's claims file prior to rendering his decision, and he did not give a rationale for his opinion.  Therefore, the Board finds that the positive opinion, while supportive of the Veteran's claim, is not itself probative enough to enable a grant of service connection at the present time.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, another examination and opinion is needed to determine whether the Veteran's current nonischemic cardiomyopathy is related to service or his service-connected hypertension.  38 U.S.C.A. § 5103A(d) (West 2014).  


Hypertension

The Board also finds that additional development is warranted with respect to the claim for an increased rating for hypertension.  In this regard, the most recent VA examination in connection with the Veteran's service-connected hypertension was also conducted four years ago, in May 2011.  The Veteran has reported that his disability has increased in severity since that time.  See July 2011 statement from the Veteran.  Given the Veteran's reports of increased symptomatology, as well as the length of time since the last VA examination, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The Board must remand this matter to afford the Veteran an opportunity to undergo another contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected hypertension. 

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1. Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After completing the above, schedule the Veteran for a VA cardiac examination to determine whether his cardiomyopathy is related to service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cardiomyopathy began in or was caused by the Veteran's military service. 

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cardiomyopathy was caused by his service-connected hypertension, as contended by the Veteran.

Finally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more)that the Veteran's cardiomyopathy was aggravated (i.e., permanently increased beyond the normal progression of that disease) by his service-connected hypertension.

In arriving at the above opinions, the examiner should address J.M.R.'s December 2013 letter, the May 2011 examination report and the examiner's conclusions therein, as well as any other evidence of record pertinent to the claim, to include the Veteran's contentions on appeal, the treatise evidence submitted, and his lay evidence with regards to onset of symptomatology and continuity of symptomatology since onset.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected hypertension.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.
The examiner should determine the Veteran's diastolic pressure as well as his systolic pressure and indicate what number for each has been predominant for the Veteran.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal. If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

